Exhibit 10.6
TOTAL SYSTEM SERVICES, INC.
PERFORMANCE-BASED SPECIAL STOCK OPTION AGREEMENT
     THIS AGREEMENT (“Agreement”) is made effective as of
                                        , by and between TOTAL SYSTEM SERVICES,
INC., a Georgia corporation (the “Company”), a Georgia corporation having its
principal office at One TSYS Way, Columbus, Georgia, and Option Holder, an
employee of the Company or a Subsidiary of the Company.
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has adopted the Total System
Services, Inc. 2008 Omnibus Plan (the “Plan”); and
     WHEREAS, the Company recognizes the value to it of the services of Option
Holder and intends to provide Option Holder with added incentive and inducement
to contribute to the success of the Company; and
     WHEREAS, the Company recognizes the potential benefits of providing
employees the opportunity to acquire an equity interest in the Company and to
more closely align the personal interests of employees with those of other
shareholders; and
     WHEREAS, effective                      (“Grant Date”), pursuant to the
Plan, the Compensation Committee of the Board of Directors of the Company:
(a) granted to Option Holder, pursuant to Section 6 of the Plan, an Option in
respect of the number of Shares herein below set forth, (b) designated the
Option a Non-Qualified Stock Option, and (c) fixed and determined the Option
price and exercise and termination dates and conditions as set forth below.
     NOW THEREFORE, in consideration of the mutual promises and representations
herein contained and other good and valuable consideration, it is agreed by and
between the parties hereto as follows:
     1. The terms, provisions and definitions of the Plan are incorporated by
reference and made a part hereof. All capitalized terms in this Agreement shall
have the same meanings given to such terms in the Plan except where otherwise
noted.
     2. Subject to and in accordance with the provisions of the Plan, effective
on the Grant Date the Company hereby grants to Option Holder a Non-Qualified
Stock Option to purchase, on the terms and subject to the conditions hereinafter
set forth, all or any part of Shares granted at the purchase price of
$                     per Share (the “Grant Price”), exercisable at such times
and in such manner as described in this Agreement, unless the Compensation
Committee, in its sole and exclusive discretion, shall authorize Option Holder
to exercise all or part of the Option at an earlier date.
     3. The Option shall become exercisable with respect to 100% of the Shares
subject to the Option on the earlier of

 



--------------------------------------------------------------------------------



 



  (a)                                           , if (i) Option Holder remains
continuously employed from the Grant Date through such date, and (ii) either
(A) the basic earnings per share for the Company (as shown in the Company’s
financial statements) are $                     or higher for the Company’s
                     fiscal year or (B) the closing price for a Share on
                                         is at least                     % of
the Grant Price, and     (b)   the date of Option Holder’s death or total and
permanent disability while employed by the Company.

Except as set forth in Paragraphs 5(b) and 10, if Option Holder terminates
employment for any reason (except death or total and permanent disability)
before                                         , the Option shall be
automatically forfeited in full. Furthermore, except as set forth in
Paragraph 10, if neither of the requirements of Paragraph 3(a)(ii) are met, the
Option shall be automatically forfeited in full (unless the Option otherwise
becomes exercisable pursuant to Paragraph 3(b) upon Option Holder’s death or
total and permanent disability prior to                                         
while employed by the Company).
     4. Unless sooner terminated as provided in the Plan or in this Agreement,
the Option shall terminate, and all rights of Option Holder hereunder shall
expire on                      (“Expiration Date”). In no event may the Option
be exercised after the Expiration Date.
     5. (a) In the event of Option Holder’s death or total and permanent
disability while employed by the Company, Option Holder (or the legal
representative of Option Holder’s estate or legatee under Option Holder’s will)
shall be able to exercise the Option, to the extent exercisable under
Paragraph 3, through the Expiration Date.
          (b) In the event Option Holder’s employment with the Company
terminates before                                          and on or after
Option Holder’s early retirement date (which is defined as attainment of age 62
with 15 or more years of service) or Option Holder’s normal retirement date
(which is defined as attainment of age 65), the Option will be exercisable for a
percentage of the Shares subject to the Option determined by multiplying (i) the
number of Shares subject to this Option, by (ii) the ratio of the number of
months of Option Holder’s employment since the Grant Date to 36; provided that
one of the requirements of Paragraph 3(a)(ii) are met. Partial months of
employment will be counted as full months for purposes of this proration
calculation. To the extent the Option is exercisable pursuant to this
Paragraph 5(b), it will be exercisable from
                                         through the Expiration Date.
          (c) Except as set forth in Paragraph 10, in the event of Option
Holder’s termination of employment for any reason other than the reasons listed
in Paragraphs 5(a) or 5(b), the Option shall cease to be exercisable on the date
Option Holder’s employment terminates.
     6. The Option or any part thereof, may, to the extent that it is
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Grant Price for the number of Shares purchased and any withholding
taxes shall be made in the manner provided in the Plan.

2



--------------------------------------------------------------------------------



 



     7. The Option or any part thereof may be exercised during the lifetime of
Option Holder only by Option Holder and only while Option Holder is in the
employ of the Company, except as otherwise provided in the Plan.
     8. Unless otherwise designated by the Compensation Committee, the Option
shall not be transferred, assigned, pledged or hypothecated in any way. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of a
nontransferable Option or any right or privilege confirmed hereby contrary to
the provisions hereof, the Option and the rights and privileges confirmed hereby
shall immediately become null and void.
     9. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Company’s Stock, any necessary adjustment shall be made in
accordance with the provisions of Section 4.4 of the Plan.
     10. In the event of a Change of Control (as defined in Section 2.8 of the
Plan) and Option Holder’s subsequent termination of employment within two years
following the date of such Change of Control either (i) by the Company for any
reason other than Cause or (ii) by Option Holder for Good Reason (as the terms
“Cause” and “Good Reason” are defined in the Company’s applicable Change of
Control Agreement, the provisions of which are incorporated herein by
reference), the Option may (to the extent not already exercised in connection
with the Change in Control (if required by the Compensation Committee) or
otherwise) be immediately exercised in full as of the date of such employment
termination and, may be exercised in full through the Expiration Date.
     11. Any notice to be given to the Company shall be addressed to the
President of the Company at One TSYS Way, Columbus, Georgia 31901.
     12. Nothing herein contained shall affect the right of Option Holder to
participate in and receive benefits under and in accordance with the provisions
of any pension, insurance or other benefit plan or program of the Company as in
effect from time to time and for which Option Holder is eligible.
     13. Nothing herein contained shall affect the right of the Company, subject
to the terms of any written contractual arrangement to the contrary, to
terminate Option Holder’s employment at any time for any reason whatsoever.
     14. This Agreement shall be binding upon and inure to the benefit of Option
Holder, his personal representatives, heirs, and legatees, but neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by Option Holder except as expressly set forth in this Agreement or in the Plan.
     15. In addition to any other rights the Company may have (including,
without limitation, under Section 20.1 of the Plan), if the Board of Directors
of the Company determines after due inquiry that Option Holder has participated
in a material manipulation of the Company’s financial information or engaged in
conduct that would constitute Cause (as defined in Paragraph 10) or a breach of
noncompetition, confidentiality, or other restrictive covenants that apply to
Option Holder, the Company has the right (a) to immediately cancel any
outstanding portion of the Option and (b) to purchase any Shares previously
purchased by Option Holder pursuant to the Option by paying Option Holder an
amount per Share equal to the lesser

3



--------------------------------------------------------------------------------



 



of the Grant Price for such Share under Paragraph 2 or 90% of the Fair Market
Value of such Share on the purchase date.
     The Company has issued the Option subject to the foregoing terms and
conditions and the provisions of the Plan.

4